UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                            Plaintiff,
              -against-
                                                     18-Cr-537 (SHS)
 JOHN TORTORA,
       a/k/a "Johnny T,"                             OPINION & ORDER
                            Defendant.



SIDNEY H. STEIN, U.S. District Judge.

       Defendant John Tortora has moved to reopen his detention hearing pursuant to 18
U.S.C. § 3142(f). Because defendant's motion contains no new information that would
have a material bearing on this Court's determination that there were no conditions of
release that would reasonably assure Tortora' s appearance and the safety of others and
the community, the Court denies the motion.

I.   BACKGROUND

       Tortora was arrested on August 2, 2018 and charged with participating in a
racketeering conspiracy, murder in aid of a racketeering conspiracy, and murder for hire
based on his alleged involvement in the unlawful activities of La Cosa Nostra and the
1997 murder of Richard Ortiz. [Doc. 2.] Following Tortora's presentment, arraignment,
and a bail hearing on August 2, 2018, Magistrate Judge Gabriel W. Gorenstein ordered
that Tortora be detained pending trial.
       The government filed a Superseding Indictment on November 14, 2018, adding
three additional counts: one count of destroying evidence, one count of falsifying records,
and one count of obstruction of an official proceeding in relation to Tortora's alleged
destruction of a surveillance video recording that the government had sought by
subpoena. [Doc. 26.]
       Tortora moved to be released on bail on February 12, 2019, proposing that he be
released on a $5 million bond fully secured by real property owned by his friends and
family, among other conditions. [Doc. 43.] After extensive oral argument on February
22, 2019, this Court held that no condition or combination of conditions would reasonably
assure Tortora' s appearance as required and the safety of others and the community. Bail
hearing tr. [Doc. 49] at 64. The Court therefore ordered that Tortora be detained before
trial. The Court's decision was based on the obstruction charges, the serious nature of
the murder and racketeering charges, and the government's proffers regarding the
strength of its case.
       Tortora now moves to reopen the detention hearing on the basis that "there exists
new evidence that strongly militates in favor of Mr. Tortora' s pretrial release." Def.' s
Mot. for Bail at 1. Specifically, Tortora alleges that "[a]fter carefully reviewing the
discovery produced by the Government since the initial detention proceedings, it is clear
that the prosecution possesses no credible evidence to support the principal charges." Id.
Tortora also avers that his investigatory efforts have yielded "powerful testimonial
evidence from several fact-witnesses that gravely attenuate[s] the prosecution's specific
representations to the Court." Id.

II.   LEGAL STANDARD

       Defendant's application is governed by 18 U.S.C. § 3142(f), which provides that a
detention hearing "may be reopened ... at any time before trial if the judicial officer finds
that information exists that was not known to the movant at the time of the hearing and
that has a material bearing on the issue whether there are conditions of release that will
reasonably assure the appearance of such person as required and the safety of any other
person and the community." District courts within the Second Circuit have held that
"[n]ew and material information for Section 3142(£)(2)(B) purposes consists of something
other than defendant's own evaluation of his character or the strength of the case against
him: truly changed circumstances, something unexpected, or a significant event." United
States v. Esposito, 354 F. Supp. 3d 354, 361 (S.D.N.Y. 2019); United States v. Rodriguez, No.
15-mj-2956, 2015 WL 6503861, at *1 (S.D.N.Y. Oct. 26, 2015).

Ill. ANALYSIS
       The "new and material information" that Tortora presents in his motion boils
down to his opinion that the government's case against him is not particularly strong.
Because the "defendant's own evaluation of ... the strength of the case against him" is
not, on its own, proper grounds for reopening a bail hearing pursuant to 18 U.S.C.
§3142(£), the Court denies Tortora's motion. Esposito, 354 F. Supp. 3d at 361.
       First, Tortora informs the Court that he has identified various fact witnesses who,
he believes, will testify that someone other than Tortora ordered the murder of Richard
Ortiz. Tortora has the option of calling those witnesses to testify at trial to rebut the
testimony of the government's witnesses, who, the government proffers, will testify that
Tortora ordered Ortiz's murder. [See Doc. 45 at 4.] Specifically, the government has
represented that "multiple cooperating witnesses will testify regarding how Tortora
offered financial inducements for the murder of Ortiz [and] [t]heir testimonies will be



                                              2
corroborated by other evidence, including the accounts of lay witnesses as well as phone
records from October and November 1997." Id.
      It will be up to the jury to weigh this conflicting evidence. However, the alleged
new evidence does not have a material bearing on the Court's bail determination. Cf.
United States v. Jones, 583 F. Supp. 2d 513 (S.D.N.Y. 2008) (holding that documentary
evidence that undermined the sole cooperating witness's testimony-including a log of
times and locations where the Metro-Card taken from defendant's alleged accomplice
was used on the night of the charged crime-constituted sufficient new information
affecting the weight of the government's evidence to justify reopening defendant's bail
hearing).
      Additionally, the theory that Tortora expects his new fact witnesses to support-
namely, that someone else ordered the murder of Ortiz-is not new; rather, Tortora
presented it to the Court at length in advance of the February 22, 2019 bail hearing. [See
Doc. 43 at 2-3.] Because the information that Tortora sets forth in his motion is neither
new nor material to the Court's bail determination, the Court will not reopen Tortora's
detention hearing based on the anticipated testimony of these witnesses.
       Second, Tortora suggests that the government has proffered insufficient and
inaccurate information about the defendant's alleged conduct that gave rise to the
obstruction of justice counts. Because arguments about the lack of evidence against the
defendant do not provide a basis to reopen a detention hearing, the Court declines to
grant the motion on these grounds. Esposito, 354 F. Supp. 3d at 361.
       Third, Totora argues that "membership in [La Cosa Nostra] is not a dispositive
basis for a defendant's detention" and the government therefore may not rely on its
accusation that Tortora is a member of the Genovese crime family. Def.'s Mot. for Bail at
8. Again, this argument is irrelevant to the Court's considerations in deciding whether
to reopen Tortora' s bail hearing, as it is not "information ... that was not known to
[Tortora] at the time of the [previous] hearing." 18 U.S.C. § 3142(£).
        Fourth, Tortora reiterates the various health problems from which he suffers. As
illustrated by the discussion during the Court's previous bail hearing of defendant's
medical problems and the care Tortora had been receiving while detained, none of this
information is new to the Court. See Bail hearing tr. at 52-54. It therefore does not
warrant reopening Tortora's detention hearing.
       Finally, Tortora argues that a renewed evidentiary hearing is warranted "to ensure
the reliability of the [government's] evidence." Def.'s Mot. for Bail at 11. As Tortora
acknowledges, "the methods used to scrutinize government proffers for reliability must
lie within the discretion of the presiding judicial officer, informed by an awareness of the
risks involved." United States v. Lafontaine, 210 F.3d 125 (2d Cir. 2000). The Court sees



                                             3
no reason at this point to question the reliability of the government's proffer as to the
evidence that it anticipates presenting against Tortora at trial.

IV. CONCLUSION
    In sum, the reasons Tortora submits to support his application for a renewed bail
hearing-whether taken separately or in combination-are insufficient to justify
reopening the detention hearing. The information set forth in defendant's submission is
neither new nor material to the Court's bail determination. Defendant's application to
reopen his bail hearing is therefore denied.



Dated: New York, New York
       August 1, 2019
                                         SO ORDERED:




                                            4
